         Case 1:20-cv-01035-MKV Document 18 Filed 10/30/20 Page 1 of 2

        LAW OFFICES OF ADAM DAYAN, PLLC
                       __________________________________________________

                                    222 Broadway, 19th Floor
                                   New York, New York 10038
                                   Phone: 833-DAYAN-LAW                       USDC SDNY
                                       Fax: 646-866-7541                      DOCUMENT
                                   admin@dayanlawfirm.com                     ELECTRONICALLY FILED
                                                                              DOC #:
Adam Dayan, Esq.
                                                                              DATE FILED: 10/30/2020
Amled Pérez, Esq.


                                                                                   October 29, 2020


VIA ECF

Hon. Mary Kay Vyskocil, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: M.C., et al. v. N.Y.C. Dep’t of Educ., 20-cv-1035 (MKV)(RWL)

Dear Judge Vyskocil,

         The parties write jointly pursuant to Your Honor’s October 2, 2020 order (Docket No.
14) requiring the parties to submit a joint status letter by October 29, 2020 in advance of an
Initial Pre-Trial Conference scheduled for November 5, 2020 at 11:00 a.m.

       In the above-referenced matter, Plaintiffs seek attorneys’ fees, costs, and expenses for
legal work performed for an impartial hearing under the Individuals with Disabilities Education
Act, 20 U.S.C. §1400, et seq. (IDEA), as well as for this action.

         Jurisdiction in this matter is predicated upon 28 U.S.C. §1331, which provides the district
courts with original jurisdiction over all civil actions arising under the laws of the United States,
and upon the fee-shifting provision of IDEA, 20 U.S.C. §1415(i)(3)(A), which provides that the
district courts of the United States shall have jurisdiction of actions brought under section
1415(i)(3) without regard to the amount in controversy. Venue is predicated upon 28 U.S.C.
§1391(b)(1) based upon the residence of the defendant, and upon 28 U.S.C. §1391(b)(2) based
upon the location of the subject matter of this action.

        On October 27, Defendant’s counsel informed Plaintiffs’ counsel of an initial settlement
offer to resolve this matter. Settlement negotiations subsequently occurred. The parties reached
a settlement agreement on October 29 at 4:56 p.m.
         Case 1:20-cv-01035-MKV Document 18 Filed 10/30/20 Page 2 of 2

        LAW OFFICES OF ADAM DAYAN, PLLC
       In light of the afore-mentioned settlement agreement, no further litigation will be
necessary in this matter.

        Accordingly, the parties request thirty (30) days to finalize a stipulation of settlement and
intend to file a copy of said stipulation via ECF by November 29, 2020. The parties further
request that the November 5 IPTC be cancelled.

       Thank you for considering this joint letter.


                                                      Respectfully,

                                                      /s/ Adam Dayan
                                                      Adam Dayan, Esq.
                                                      Attorney for Plaintiffs


cc:    Martin Bowe, Esq.
       Stephanie Johnson, Esq.
       100 Church Street
       New York, NY 10007
       Attorneys for Defendant




                                         October 30, 2020
